Dismiss and Opinion Filed February 26, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01723-CV

                                CITY OF DALLAS, Appellant
                                          V.
                                  ROBIN LOPEZ, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02070

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright
    The parties have settled their dispute, and appellant has filed a motion to dismiss the appeal.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                   /Carolyn Wright/
131723F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     JUDGMENT

CITY OF DALLAS, Appellant                         On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01723-CV         V.                     Trial Court Cause No. DC-13-02070.
                                                  Opinion delivered by Chief Justice Wright.
ROBIN LOPEZ, Appellee                             Justices Lang-Miers and Brown
                                                  participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Robin Lopez recover her costs, if any, of this appeal from appellant City
of Dallas.


Judgment entered February 26, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




City of Dallas dismissal op.docx            –2–